Curia.

The proviso relied upon is, “ that no new trial shall be granted, otherwise than for irregularity, unless one of the judges present and concurring, shall be of the degree of counsellor at law in the Supreme Court of this state.” ■ This presence and concurrence are referable to the time of granting the motion; not the time of trial. It must depend on the judge’s own discretion, upon the means of information, and circumstances of the case whether he will interfere. We deny the motion, but without costs.
Motion denied.